     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 1 of 29 Page ID #:3625



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    SCOTT M. GARRINGER
      Assistant United States Attorney
 3    Chief, Criminal Division
      CATHY J. OSTILLER (Cal. Bar No. 174582)
 4    Senior Litigation Counsel
      KAREN E. ESCALANTE (Cal. Bar No. 304686)
 5    Assistant United States Attorneys
      Major Frauds Section
 6         1100 United States Courthouse
           312 North Spring Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-6159/3358
 8         Facsimile: (213) 894-6269
           E-mail:    cathy.ostiller@usdoj.gov
 9                    karen.escalante@usdoj.gov

10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 15-00474(A)-PSG-9

15               Plaintiff,                    GOVERNMENT’S RESPONSE TO
                                               PRESENTENCE REPORT AND SENTENCING
16                    v.                       POSITION FOR DEFENDANT RICHARD
                                               MARK CIAMPA
17    RICHARD MARK CIAMPA,
                                               Hearing Date:    July 9, 2021
18               Defendant.                    Hearing Time:    9:00 a.m.
                                               Location:        Courtroom of the
19                                                              Honorable Philip S.
                                                                Gutierrez
20

21          Plaintiff United States of America, by and through its counsel
22    of record, the Acting United States Attorney for the Central District
23    of California and Assistant United States Attorneys Cathy J. Ostiller
24    and Karen E. Escalante, hereby files its response to the Presentence
25    Report and its sentencing position relating to defendant RICHARD MARK
26    CIAMPA.
27          This response and sentencing position is based upon the attached
28    ///
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 2 of 29 Page ID #:3626



 1    memorandum of points and authorities, the files and records in this

 2    case, the Presentence Report, and such further evidence and argument

 3    as the Court may permit.

 4

 5     Dated: June 17, 2021                Respectfully submitted,

 6                                         TRACY L. WILKISON
                                           Acting United States Attorney
 7
                                           SCOTT M. GARRINGER
 8                                         Assistant United States Attorney
                                           Chief, Criminal Division
 9

10                                               /s/
                                           CATHY J. OSTILLER
11                                         KAREN E. ESCALANTE
                                           Assistant United States Attorneys
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 3 of 29 Page ID #:3627



 1                                  TABLE OF CONTENTS

 2                                                                                PAGE

 3    TABLE OF AUTHORITIES............................................. iii

 4    MEMORANDUM OF POINTS AND AUTHORITIES............................... 1

 5    I.    INTRODUCTION.................................................. 1

 6    II.   STATEMENT OF FACTS............................................ 1

 7    III. THE PRESENTENCE REPORT........................................ 7

 8    IV.   CORRECTIONS TO PRESENTENCE REPORT............................ 10

 9    V.    LOSS CALCULATION............................................. 11

10          A.   Starting Point for Defendant’s Involvement in the Scheme
                 and Exclusion of Pre-March 2009 Claims from Loss
11               Calculation............................................. 11
12          B.   Exclusion from Loss Calculation of Claims for Services for
                 Adults.................................................. 12
13
            C.   Claims for Minor Consent Services....................... 12
14
            D.   Effect on Interstate Commerce........................... 13
15
            E.   No Justification for Further Reductions................. 15
16
      VI.   ANALYSIS OF THE SECTION 3553(a) FACTORS...................... 16
17
            A.   A 109-Month Sentence Is Reasonable Given the Nature and
18               Circumstances of the Offense and the History and
                 Characteristics of Defendant............................ 18
19
            B.   A 109-Month Sentence Is Reasonable Because It Reflects the
20               Seriousness of the Offense and Satisfies the Goals of 18
                 U.S.C. § 3553(a)(2)..................................... 21
21
            C.   A 109-Month Sentence Is Reasonable Because It Does Not
22               Create Unwarranted Sentencing Disparities............... 22

23          D.   The Remaining Section 3553(a) Factors Also Support the
                 Sentence Requested by the Government.................... 23
24
      VII. CONCLUSION................................................... 24
25

26

27

28
                                             ii
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 4 of 29 Page ID #:3628



 1                                TABLE OF AUTHORITIES

 2    CASES

 3    Gall v. United States,
           552 U.S. 38 (2007)............................................23
 4
      United States v. Cantrell,
 5         433 F.3d 1269 (9th Cir. 2006).................................17

 6    United States v. Gelin,
           712 F.3d 612 (1st Cir. 2013)..................................14
 7
      United States v. Knows His Gun,
 8         438 F.3d 913 (9th Cir. 2006)..................................17

 9    United States v. Nichols,
           464 F.3d 1117 (9th Cir. 2006).................................17
10
      United States v. Treadwell,
11         990 F.3d 990 (9th Cir. 2010)..................................23
12    STATUTES
13    18 U.S.C. § 1347............................................1, 14, 15
14    18 U.S.C. § 24.....................................................15
15    18 U.S.C. § 3553(a)............................................passim
16    OTHER AUTHORITIES
17    U.S.S.G. § 2B1.1................................................7, 16
18    U.S.S.G. § 2B1.1(a)(2)..............................................7
19    U.S.S.G. § 2B1.1(b)(1)(K)...........................................7

20    U.S.S.G. § 2B1.1(b)(7)(ii)..........................................7

21    U.S.S.G. § 3B1.1.................................................7, 8

22    U.S.S.G. § 3B1.1(a).................................................7

23    U.S.S.G. § 3B1.3.................................................7, 9

24    U.S.S.G. § 3E1.1(a),(b).............................................8

25    U.S.S.G. § 5B1.1...................................................23

26    U.S.S.G. § 5C1.1(f)................................................23

27

28

                                            iii
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 5 of 29 Page ID #:3629



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2    I.    INTRODUCTION

 3          On January 6, 2021, defendant RICHARD MARK CIAMPA (“defendant”)

 4    pled guilty pursuant to a plea agreement to count thirteen of the

 5    First Superseding Indictment (“FSI”), which charged defendant with

 6    Health Care Fraud in violation of 18 U.S.C. § 1347.          As discussed

 7    more fully below, the government agrees with the total offense level

 8    and Criminal History Category calculations in the United States

 9    Probation Office’s Presentence Report (“PSR”) (CR 739), but not with

10    the Probation Officer’s recommended 120-month term of imprisonment.

11    The government instead recommends a mid-Guidelines range sentence of

12    109 months’ imprisonment and otherwise concurs with the Probation

13    Officer’s recommended sentence, including a three-year term of

14    supervised release and conditions, payment of a $100 special

15    assessment, and payment of restitution in the amount of $17,640,325.

16    The government also respectfully requests that the Court incorporate

17    the previously entered Preliminary Order of Forfeiture (CR 744) into

18    the Judgment and Commitment Order.

19          As discussed more fully below, a 109-month sentence is both

20    reasonable and appropriate in light of defendant’s leadership role in

21    a multi-year fraud scheme against a particularly vulnerable and

22    important government program.       A mid-Guidelines range sentence

23    accounts for the fact that defendant manipulated numerous employees

24    into executing a fraud scheme that ultimately benefited defendant

25    significantly more than anyone else involved in the fraud.

26    II.   STATEMENT OF FACTS

27          At the time of entry of his guilty plea, defendant admitted the

28    facts set forth in the factual basis of the plea agreement.            (See CR
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 6 of 29 Page ID #:3630



 1    684 (Plea Agreement) at 13-18 (¶ 13); PSR ¶¶ 41-58).)           Specifically,

 2    defendant admitted that:

 3         In or about 1996, defendant founded Atlantic Recovery Services,

 4    later called Atlantic Health Services (“ARS”), a non-profit public

 5    benefit corporation located in Long Beach, California, that, among

 6    other things, provided substance abuse treatment services to students

 7    at high schools and middle schools in the Los Angeles area.

 8    Defendant was the President and Chief Executive Officer of ARS.            ARS

 9    operated until approximately mid-April 2013.

10         ARS purported to provide substance abuse treatment services to

11    students through Medi-Cal, a publicly funded health care benefit

12    program, affecting commerce, that provided coverage for medically

13    necessary services to income-eligible individuals in California.

14    Medi-Cal, and its Drug Medi-Cal program, generally receives 50% of

15    its funding from the State of California and 50% of its funding from

16    the Centers for Medicare and Medicaid Services (“CMS”), a federal

17    agency that is a component of the United States Department of Health

18    and Human Services, is located in Baltimore, Maryland, and has a

19    payment center located in Bethesda, Maryland.         Medi-Cal also provides

20    state-funded minor consent services to individuals under the age of

21    21 who wish to independently and confidentially receive certain

22    health care services, including alcohol and drug counseling, without

23    the consent of their parents.       In determining eligibility for minor

24    consent services, Medi-Cal and/or the relevant county agency excludes

25    parental income and resources from consideration, and minor consent

26    services do not qualify for Federal Financial Participation from CMS.

27    Minor consent services are reimbursed 100% with State General Funds.

28

                                              2
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 7 of 29 Page ID #:3631



 1         ARS was certified by the State as a provider, but did not submit

 2    billing directly to Drug Medi-Cal.          Rather, ARS contracted with the

 3    County of Los Angeles’ (“the County”) Alcohol and Drug Program

 4    Administration (later named the Substance Abuse Prevention and

 5    Control) to provide services to students at high schools and middle

 6    schools throughout the County.

 7         Pursuant to this contractual relationship, ARS submitted claims

 8    for reimbursement directly to the County.         The County, in turn,

 9    processed the claims, paid ARS for eligible claims, and sought

10    reimbursement from Drug Medi-Cal.       Among other tasks, the County was

11    responsible for determining the Medi-Cal eligibility of students

12    serviced by ARS and staffed the school sites serviced by ARS with

13    County eligibility workers.

14         From March 2009 to mid-April 2013, defendant knowingly and

15    willfully participated in a scheme to defraud Medi-Cal in which

16    (1) ARS billed Medi-Cal’s Drug Medi-Cal program through the County

17    for services to students who did not medically need alcohol or drug

18    treatment; (2) ARS billed Drug Medi-Cal through the County for group

19    and individual counseling sessions that were not provided or did not

20    meet the requirements for reimbursement; and (3) ARS employees

21    falsified documentation to support the false claims.

22         In March 2009, Drug Medi-Cal assessed a large overpayment

23    against ARS for Day Care Habilitative (“DCH”) claims that ARS

24    previously submitted to Drug Medi-Cal through the County and that

25    Drug Medi-Cal reimbursed erroneously.         Specifically, Drug Medi-Cal

26    determined that minor consent services could not be rendered under

27    the DCH modality, which requires a three-hour counseling session, and

28    made that determination retroactive.         Drug Medi-Cal therefore

                                              3
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 8 of 29 Page ID #:3632



 1    directed ARS to repay a portion of the amount of the overpayment, and

 2    this financial obligation created a significant amount of pressure on

 3    defendant.    Defendant, in turn, passed along this financial pressure

 4    to his employees and threatened the employees that they would lose

 5    their jobs with ARS or have their hours reduced to part-time if they

 6    did not generate significant billings.        It was foreseeable to

 7    defendant that his threats would and did directly cause ARS employees

 8    to engage in fraudulent billing.

 9         From March 2009 to mid-April 2013, defendant knew, or, at a

10    minimum, was aware of a high probability, that, in response to his

11    threats, ARS employees were generating false and fraudulent claims

12    for submission to Drug Medi-Cal through the County, and thus, that

13    Medi-Cal was being defrauded or that money or property owned by or

14    under the custody or control of Medi-Cal was being obtained by means

15    of material false or fraudulent pretenses, representations, or

16    promises.    To the extent that defendant merely was aware of a high

17    probability that ARS employees were engaging in fraud, he

18    deliberately avoided learning the truth, and, therefore, defendant

19    was willfully blind to the fraud that was occurring.           At all times

20    during this period, defendant acted willfully and with the intent to

21    defraud.

22         Defendant knew or was willfully blind to the fact that the fraud

23    operated in the following ways:

24                 a.   ARS counselors and managers maintained student

25    caseloads by enrolling students in the ARS substance abuse counseling

26    program even if they had used drugs or alcohol only occasionally or

27    even just once;

28

                                              4
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 9 of 29 Page ID #:3633



 1                 b.   ARS counselors and managers collected students’

 2    signatures on sign-in sheets for counseling sessions, even if the

 3    students did not attend the counseling sessions;

 4                 c.   ARS counselors and managers recorded times on sign-in

 5    sheets, Update Logs, and Progress Notes to make it appear that the

 6    students on each sign-in sheet were attending group counseling

 7    sessions at different times with no more than ten students at the

 8    same time;

 9                 d.   ARS counselors and managers prepared Progress Notes

10    and Update Logs that falsely showed that the students in the

11    counselors and managers’ caseloads had attended 90-minute group

12    counseling sessions up to five days each week, even though the ARS

13    counselors and managers were not meeting with students every day;

14                 e.   ARS counselors and managers completed paperwork and

15    prepared Progress Notes and Update Logs that falsely showed that the

16    counselors and managers had conducted 60-minute individual counseling

17    sessions with students, including on days when the students in the

18    counselors and managers’ caseloads were absent from school or the

19    counselors and managers were absent from work.

20                 f.   ARS counselors and managers were directed to have a

21    one-on-one crisis session with every student twice a month, even

22    though defendant knew that a crisis session was supposed to happen

23    only when a student had a relapse or an “imminent threat” of relapse

24    and could not be planned in advance; and

25                 g.   ARS counselors and managers billed for services

26    conducted at unlicensed sites as if they had occurred at licensed

27    sites to ensure payment from Medi-Cal.

28

                                              5
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 10 of 29 Page ID #:3634



 1          Defendant knew or was willfully blind to the fact that ARS would

 2    use the false Update Logs to generate claims for Drug Medi-Cal

 3    reimbursement for group and individual counseling sessions, and that

 4    the Progress Notes and falsified sign-in sheets would be maintained

 5    in the students’ files as documentation supporting those claims in

 6    the event of a Medi-Cal audit.

 7          Defendant made statements to ARS employees that encouraged them

 8    to engage in fraud.      For example, in addition to the threats

 9    described above, defendant (1) told ARS employees that they should

10    “find a way” to enroll more students in ARS’ program despite his

11    awareness of Drug Medi-Cal’s medical necessity requirements;

12    (2) suggested that ARS’ billing should be higher because counselors

13    were physically present at the schools all day despite his awareness

14    of the schools’ limitations on counselors’ access to students;

15    (3) directed that ARS should bill for services performed at

16    unlicensed sites as if they had taken place at licensed sites;

17    (4) told co-defendant Gregory Hearns and others in ARS’ billing

18    department how much defendant wanted ARS to bill Drug Medi-Cal

19    through the County each month; and (5) strongly encouraged counselors

20    to bill more individual crisis sessions on the basis that, given the

21    personal circumstances of the students who attended the schools where

22    ARS operated, the students were always “in crisis,” even though

23    defendant knew individual crisis sessions could only be billed when a

24    student relapsed or was facing an imminent threat of a relapse.

25          In furtherance of the scheme, defendant knowingly and willfully

26    caused false and fraudulent claims, which he knew to be material to

27    reimbursement by Medi-Cal, to be submitted to the County by ARS,

28    including, in particular, the following claim:

                                              6
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 11 of 29 Page ID #:3635



 1          In or about December 2011, ARS submitted a false and fraudulent

 2    claim to the County for Medi-Cal reimbursement (Drug Medi-Cal claim

 3    #AXXXXXXXX), in the amount of $69.59 for an individual counseling

 4    session for Soledad Enrichment Action (“SEA”) Compton student J.R.

 5    allegedly provided by ARS counselor and co-defendant Shyrie Womack on

 6    November 23, 2011, a school holiday, when the student was absent and

 7    Womack was not present at SEA Compton and did not provide any

 8    counseling.

 9          During the period from March 2009 to mid-April 2013, ARS

10    submitted to Drug Medi-Cal through the County claims totaling

11    approximately $18,530,927 for counseling services purportedly

12    provided to students by ARS counselors and managers, and Medi-Cal

13    paid approximately $17,640,325 on those claims.          Of those claims, ARS

14    billed approximately $17,681,056 for minor consent services that were

15    reimbursed by Drug Medi-Cal solely with State General Funds in the

16    approximate amount of $17,539,914.

17    III. THE PRESENTENCE REPORT

18          In the PSR, the Probation Officer calculated a total offense

19    level of 32 and a Criminal History Category of I.           The Probation

20    Officer’s offense level calculation is as follows:

21      Base Offense Level:                    6         [U.S.S.G. § 2B1.1(a)(2)]

22      Loss of More than $9,500,000
        But Not More than $25,000,000:         +20   [U.S.S.G. § 2B1.1(b)(1)(K)]
23
        Federal health care offense
24      involving Government health
        care program:                         +3     [U.S.S.G. § 2B1.1(b)(7)(ii)]
25
        Aggravating Role:                     +4            [U.S.S.G. § 3B1.1(a)]
26
        Abuse of Position of Trust/
27      Use of Special Skill:                 +2               [U.S.S.G. § 3B1.3]
28

                                              7
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 12 of 29 Page ID #:3636



 1      Acceptance of Responsibility:         -3        [U.S.S.G. § 3E1.1(a),(b)]

 2      Total Offense Level:                  32

 3

 4    (PSR ¶¶ 66-95.)

 5            The parties agreed in the plea agreement that a four-level

 6    aggravating role enhancement is appropriate, and the Probation

 7    Officer concurred.     (CR 684 at 19 (¶ 15); PSR ¶ 86.)        The factors set

 8    forth in the Sentencing Guidelines Manual support that enhancement.

 9    See U.S.S.G. § 3B1.1 cmt. n.4 (factors to consider include “the

10    exercise of decision making authority, the nature of participation in
11    the commission of the offense, the recruitment of accomplices, the
12    claimed right to a larger share of the fruits of the crime, the
13    degree of participation in planning or organizing the offense, the
14    nature and scope of the illegal activity, and the degree of control
15    and authority exercised over others”).         Specifically, defendant was
16    the head of the fraudulent enterprise at ARS that involved numerous
17    individuals manipulated by defendant and acting in accordance with
18    defendant’s instructions to increase billing in order to save their
19    jobs.    (PSR ¶ 86.)   In addition, as noted below, defendant benefited

20    the most from the increased billing.

21            The parties also agreed that an abuse of position of trust

22    enhancement was appropriate, and the Probation Officer again

23    concurred.    (CR 684 at 19 (¶ 15); PSR ¶ 89.)        Defendant was the

24    President and Chief Executive Officer of ARS, as well as the enrolled

25    provider with Medi-Cal (reflected in the discovery produced to

26    defendant in this case).      (See PSR ¶ 89.)     As the head of the company

27    and the enrolled provider, defendant was ultimately responsible for

28    the billing submitted to Medi-Cal, and Medi-Cal relied on defendant

                                              8
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 13 of 29 Page ID #:3637



 1    to ensure ARS was submitting true and accurate claims to Medi-Cal.

 2    (PSR ¶¶ 88-89.)     Accordingly, defendant’s position at ARS was

 3    “characterized by professional or managerial discretion” and

 4    “contributed in some significant way to facilitating the commission

 5    or concealment of the offense,” thereby justifying the two-level

 6    enhancement for abuse of position of trust.          U.S.S.G. § 3B1.3 cmt.

 7    n.1.

 8            Based on defendant’s lack of any prior convictions, the

 9    Probation Officer also determined that defendant has zero criminal

10    history points and thus falls within Criminal History Category I.

11    (PSR ¶¶ 100-01.)     The Probation Officer recognized that a total

12    offense level of 32 and a Criminal History Category of I result in an

13    advisory Guidelines range of 121-151 months.          (PSR ¶ 163.)    However,

14    the Probation Officer also recognized that the statutorily authorized

15    maximum sentence for the count of conviction is ten years, and,

16    therefore, the advisory Guidelines term of imprisonment is 120

17    months.    (PSR ¶¶ 162-63.)

18            In the letter accompanying the PSR (“Rec. Letter”) (CR 738), the

19    Probation Officer recommended that the Court impose a sentence of 120

20    months’ imprisonment for defendant.         (Rec. Letter at 2, 5.)     The

21    Probation Officer also recommended a three-year term of supervised

22    release and conditions, payment of a $100 special assessment, and

23    payment of restitution in the amount of $17,640,325.           (Rec. Letter at

24    1-3.)

25            As noted in the PSR, the parties agreed in the plea agreement to

26    recommend a two-level downward variance “because the justice system

27    is facing un unprecedented crisis through the backlog of cases and as

28    a recognition of [defendant’s] early acceptance of responsibility.”

                                              9
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 14 of 29 Page ID #:3638



 1    (PSR ¶ 178; see also CR 684 at 19-20 (¶ 17).)          With a two-level

 2    downward variance, the total offense level becomes 30.           When combined

 3    with a Criminal History Category of I, the resulting Sentencing

 4    Guidelines range is 97-121 months.          The Probation Officer’s

 5    recommended sentence of 120 months is at the higher end of that

 6    Guidelines range.     However, as discussed more fully below, the

 7    government instead recommends a mid-Guidelines range sentence of 109

 8    months’ imprisonment.

 9           On June 14, 2021, the Court entered a Preliminary Order of

10    Forfeiture (CR 744) pertaining to four properties described in the

11    FSI.   The Preliminary Order of Forfeiture also provides that:

12           Pursuant to Fed. R. Crim. P. 32.2(b)(4), this Preliminary
             Order of Forfeiture shall become final as to defendant at
13           the time of defendant’s sentencing and shall be made part
             of defendant’s sentence and included in defendant’s
14           judgment.

15    (CR 744 at 6.)

16    IV.    CORRECTIONS TO PRESENTENCE REPORT

17           The government has identified three errors in the PSR that

18    should be corrected:

19           1.     The original case to which this case and all of the other

20    related cases are related is not identified in the PSR.            That case is

21    United States v. Cindy Leticia Ortiz, CR 13-00485-PSG.

22           2.     The related case identified as “Sentencing pending” in

23    paragraph 36 of the PSR, United States v. Erin Hoover, CR 14-00240-

24    PSG, actually has been dismissed as a result of defendant Hoover’s

25    death.      (PSR ¶ 36; United States v. Hoover, CR 14-00240-PSG, Dkt.

26    79.)

27           3.     Paragraph 75(a) of the PSR erroneously states that

28    defendant’s “company, ARS, submitted fraudulent claims, which

                                             10
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 15 of 29 Page ID #:3639



 1    included fraudulent claims for minor consent services, to an

 2    insurance company and committed health care fraud.”           (PSR ¶ 75(a).)

 3    In fact, ARS submitted fraudulent claims to the Drug Medi-Cal

 4    program, not an insurance company.

 5    V.    LOSS CALCULATION

 6          The FSI alleges that defendant participated in a health care

 7    fraud scheme from April 2003 to mid-April 2013, and that ARS billed

 8    Medi-Cal approximately $50,822,318 for counseling services and

 9    received payments of approximately $46,970,519 during this time.

10    (FSI ¶¶ 23, 26.)     In the factual basis of the plea agreement,

11    however, the government agreed that the starting date of defendant’s

12    involvement in the scheme was actually March 2009 and that the loss

13    amounts are $18,530,927 (billed – intended) and $17,640,325 (paid –

14    actual).    (CR 684 at 18 (¶ 13); see also id. at 10-11 (¶ 9), 19

15    (¶ 15).)    The reasons for these revisions are explained more fully
16    below.     While defendant agrees with the March 2009 starting point,
17    defendant does not agree with the government’s calculation of the
18    loss amounts.     Rather, as set forth in the plea agreement, defendant
19    believes that the operative loss amount should actually be $84,000

20    (CR 684 at 10-11 (¶ 9), 19 (¶ 15)), and has suggested to the

21    Probation Officer that the amount should be even lower.            (PSR ¶ 61.)

22    As discussed below, however, there is simply no basis to reduce the

23    loss amount in this manner.

24          A.     Starting Point for Defendant’s Involvement in the Scheme
                   and Exclusion of Pre-March 2009 Claims from Loss
25                 Calculation

26          In March 2009, Drug Medi-Cal assessed a large overpayment

27    against ARS based on a change to Drug Medi-Cal’s reimbursement

28    procedures for certain types of services.         (PSR ¶ 51.)    As a result,

                                             11
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 16 of 29 Page ID #:3640



 1    2009 was a turning point in the way in which ARS operated and created

 2    financial pressures for defendant that he, in turn, passed down to

 3    his employees.     (See PSR ¶¶ 51-52.)      Defendant has admitted that he

 4    threatened ARS employees that they would lose their jobs or have

 5    their hours reduced if they did not generate significant billings.

 6    (PSR ¶ 52.)    Defendant has further admitted that it was foreseeable

 7    to him that his threats would and did directly cause ARS employees to

 8    engage in fraudulent billing, and that he acted willfully and with

 9    the intent to defraud from March 2009 to mid-April 2013.            (PSR

10    ¶¶ 52-53.)    Because these financial pressures generated defendant’s

11    intent to defraud (see PSR ¶ 53), the government believes that March

12    2009 is the appropriate date to use as the starting point for
13    defendant’s involvement in the scheme.         Accordingly, the government
14    agreed to exclude all claims with dates of service prior to March
15    2009 from the loss calculation.
16          B.     Exclusion from Loss Calculation of Claims for Services for
                   Adults
17

18          Certain claims in the ARS claims data were for adult clients
19    (defined as individuals over the age of 18 as of the date of service

20    or during the service year).       However, the FSI alleges a scheme

21    involving services for high school and middle school students, not

22    adults.    Therefore, the government agreed to exclude claims for adult

23    clients (based on their date of birth) from the loss calculation.

24    The government also agreed to exclude claims for clients for which no

25    date of birth was identified in the claims data.

26          C.     Claims for Minor Consent Services

27          ARS billed many of the claims in the ARS claims data (and all of

28    the claims that are referenced in the counts of the FSI) to Drug

                                             12
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 17 of 29 Page ID #:3641



 1    Medi-Cal under a “minor consent” aid code.1         “Minor consent” means

 2    that the students were able to consent to the counseling services

 3    without having to tell their parents or obtain parental consent, and

 4    the parents’ financial circumstances were not taken into account by

 5    Medi-Cal when determining whether the students were eligible for the

 6    services.    (PSR ¶ 47.)    Claims for “minor consent” services are

 7    reimbursed exclusively with funds from the State of California.             (PSR

 8    ¶ 48.)     Defendant believes that, as a result, claims for minor

 9    consent services should not be included in the loss calculation.

10    (See PSR ¶ 60(a).)     The government disagrees (as does the Probation

11    Officer (PSR ¶¶ 63, 75-77)).       That funds from the State of California
12    were used to pay these fraudulent Medi-Cal claims does not provide a
13    basis to exclude these claims from the loss calculation.            In this
14    respect, it is no different than a health care fraud case based on
15    fraudulent claims submitted to private insurance companies; those
16    private insurance companies are still the victims, and the amounts of
17    the fraudulent claims billed to them are included in the loss
18    calculation.
19          D.     Effect on Interstate Commerce

20          Related to the minor consent issue, defendant has asserted that

21    the claims for minor consent services referenced in the counts of the

22    FSI somehow deprive the Court of jurisdiction over this case because

23    there was no effect on interstate commerce.          (See PSR ¶ 60(a)(i).)

24    However, this argument fails.

25

26

27
            1An aid code identifies the type of service for which a Medi-
28    Cal claim is submitted. For example, the aid codes for minor consent
      services that appear in the ARS claims data are 7M, 7N, and 7P.
                                        13
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 18 of 29 Page ID #:3642



 1          First, the effect on interstate commerce only needs to be de

 2    minimis.    See United States v. Gelin, 712 F.3d 612, 620 (1st Cir.

 3    2013).

 4          Second, not all of ARS’ claims during the relevant period were

 5    for minor consent services, and thus, at least some of ARS’ claims

 6    were reimbursed with federal funds as well as state funds.            This is

 7    evident from the last paragraph of the factual basis in the plea

 8    agreement, which identifies the total billed and paid amounts during

 9    the relevant period and then the smaller (although still significant)

10    total billed and paid amounts for minor consent services during the

11    relevant period.     (CR 684 at 18 (¶ 13); see also PSR ¶ 58.)

12          Third, the relevant issue is not whether ARS’ claims were paid
13    with federal funds but rather whether the health care benefit program
14    that paid the claims – Medi-Cal – operates in interstate commerce.
15    Specifically, the health care fraud statute charged in the FSI, 18
16    U.S.C. § 1347, does not, by its terms, require an effect on
17    interstate commerce.      Rather, it refers to, among other things:
18          a scheme . . . (1) to defraud any health care benefit
            program; or (2) to obtain, by means of false or fraudulent
19          pretenses, representations, or promises, any of the money
            or property owned by, or under the custody or control of,
20          any health care benefit program, in connection with the
            delivery of or payment for health care benefits, items, or
21          services[.]

22    18 U.S.C. § 1347(a) (emphasis added).         “Health care benefit program,”

23    in turn, is defined in 18 U.S.C. § 24 as:

24          any public or private plan or contract, affecting commerce,
            under which any medical benefit, item, or service is
25          provided to any individual, and includes any individual or
            entity who is providing a medical benefit, item, or service
26          for which payment may be made under the plan or contract.

27    18 U.S.C. § 24(b) (emphasis added).         Because a health care benefit

28    program includes both public and private plans, Section 1347 does not

                                             14
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 19 of 29 Page ID #:3643



 1    apply only to federal health insurance plans.          It can also apply to

 2    private health insurance plans, as long as there is an effect on

 3    interstate commerce.      However, Medi-Cal is a joint federal and state

 4    health insurance program because it generally receives 50% of its

 5    funds from the federal government and 50% of its funds from the State

 6    of California.     (PSR ¶ 46.)    Moreover, the “affecting commerce”

 7    component of Section 24(b) is satisfied as to Medi-Cal because 50% of

 8    Medi-Cal’s funding comes from the Centers for Medicare and Medicaid

 9    Services (“CMS”), a federal agency that is a component of the United

10    States Department of Health and Human Services, is located in

11    Baltimore, Maryland, and has a payment center located in Bethesda,

12    Maryland.    (See id.)

13            Even though none of the counts in the FSI was based on a claim
14    reimbursed with federal funds, and even if the government could not
15    demonstrate any effect on interstate commerce related to the State of
16    California’s payment of these claims, it would not matter because
17    defendant still participated in a scheme to defraud Medi-Cal, a
18    health care benefit program that operates in interstate commerce.
19            E.   No Justification for Further Reductions

20            Defendant has taken the position that further reductions should

21    be made as a result of incorrect client dates of birth or missing or

22    incorrect aid codes in the claims data.         (See PSR ¶ 60(b), (c), (d),

23    (e).)    There is no basis for these further reductions.

24            In particular, the Guidelines define “Intended Loss” as “(I) . .

25    . the pecuniary harm that the defendant purposely sought to inflict;

26    and (II) includes intended pecuniary harm that would have been

27    impossible or unlikely to occur.”        U.S.S.G. § 2B1.1 cmt. n.3(A)(ii).

28    Here, where ARS billed these claims, ARS (and, by extension,

                                             15
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 20 of 29 Page ID #:3644



 1    defendant) intended to get paid for them.         Even if there were errors

 2    in the aid codes or the dates of birth, even if those errors were

 3    attributable to Medi-Cal eligibility workers rather than ARS

 4    employees, and even if those errors resulted in the claims being

 5    denied, those claims should be counted towards the total intended

 6    loss because, by submitting the claims, ARS intended to get paid on

 7    those claims notwithstanding any errors.

 8          There is no basis to conclude that the amounts associated with

 9    those claims should be excluded from the intended loss calculation,

10    and thus, excluding these claims and amounts would give defendant an

11    undeserved windfall.      This is particularly the case here, where over

12    $1.4 million in billed claims that the government excluded because

13    the client was over 18 as of the date of service or during the

14    service year, or because no date of birth was provided, were actually

15    for minor consent services.       As noted above, the government agreed to

16    exclude adult claims because the FSI alleges a scheme involving

17    services for high school and middle school students, not adults.

18    Given that ARS billed these claims as minor consent claims, however,

19    the claims almost certainly were for students on whose behalf ARS

20    billed as part of the scheme alleged in the FSI and did not need to

21    be excluded.    Therefore, the government believes that any further

22    exclusions and reductions are unwarranted and, accordingly, that the

23    loss amounts set forth in the factual basis of the plea agreement and

24    the PSR – $18,530,927 (billed – intended) and $17,640,325 (paid –

25    actual) – are correct.

26    VI.   ANALYSIS OF THE SECTION 3553(a) FACTORS

27          Based on a total offense level of 32 and a Criminal History

28    Category of I, the applicable Guidelines sentencing range in this

                                             16
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 21 of 29 Page ID #:3645



 1    case is 121-151 months.      However, with a two-level downward variance,

 2    the total offense level becomes 30, which, when combined with a

 3    Criminal History Category of I, results in an applicable Sentencing

 4    Guidelines range of 97-121 months.          While not definitive, the

 5    Guidelines range provides the starting point for finding a reasonable

 6    sentence and must then be considered with the factors set forth in 18

 7    U.S.C. § 3553(a).     See United States v. Cantrell, 433 F.3d 1269, 1279

 8    (9th Cir. 2006).     “To comply with the requirements of Booker, the

 9    district court must have sufficiently considered the Guidelines as

10    well as the other factors listed in § 3553(a).          This requirement does

11    not necessitate a specific articulation of each factor separately,

12    but rather a showing that the district court considered the

13    statutorily-designated factors in imposing a sentence.”            United

14    States v. Nichols, 464 F.3d 1117, 1125 (9th Cir. 2006) (quoting
15    United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir. 2006)).
16          The Section 3553(a) factors are as follows:
17          1) The nature and circumstances of the offense and the
               history and characteristics of the defendant;
18
            2) The need for the sentence imposed –
19
                  (A) To reflect the seriousness of the offense, to
20                promote respect for the law, and to provide just
                  punishment for the offense;
21
                  (B) To afford adequate deterrence to criminal
22                conduct;

23                (C) To protect the public from further crimes of the
                  defendant; and
24
                  (D) To provide the defendant with needed educational
25                or vocational training, medical care, or other
                  correctional treatment in the most effective manner;
26
            3) The kinds of sentences available;
27

28

                                             17
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 22 of 29 Page ID #:3646



 1            4) The kinds of sentence and the sentencing range
              established for the offense and the defendant as set forth
 2            in the Sentencing Guidelines;

 3            5) Any pertinent policy statement issued by the Sentencing
              Commission;
 4
              6) The need to avoid unwarranted sentence disparities among
 5            defendants with similar records who have been found guilty
              of similar conduct; and
 6
              7) The need to provide restitution to any victims of the
 7            offense.

 8

 9    See 18 U.S.C. § 3553(a).      The government believes that the factors

10    set forth in 18 U.S.C. § 3553(a) would be satisfied by a 109-month
11    sentence and that such a sentence would be “sufficient, but not
12    greater than necessary” to comply with the purposes enumerated in 18
13    U.S.C. § 3553(a)(2), discussed further below.          18 U.S.C. § 3553(a).
14            A.   A 109-Month Sentence Is Reasonable Given the Nature and
                   Circumstances of the Offense and the History and
15                 Characteristics of Defendant
16            Section 3553(a)(1) requires the Court to consider the nature and
17    circumstances of the offense and the history and characteristics of
18    defendant.    These factors warrant a two-level downward variance and a
19    mid-Guidelines range sentence of 109 months’ imprisonment in this

20    case.

21            Defendant was involved in a four-year health care fraud scheme

22    that involved billing Medi-Cal millions of dollars for substance

23    abuse counseling services that were not medically necessary, were not

24    provided, or were not provided in accordance with Medi-Cal

25    regulations and that were supported by false documentation.2

26

27           The government has not conceded that no fraud occurred at ARS
              2
      prior to March 2009 but recognizes that the impetus for the fraud of
28    which defendant was aware (or at least as to which he was willfully
                                              (footnote cont’d on next page)
                                        18
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 23 of 29 Page ID #:3647



 1    Defendant was the founder and President and Chief Executive Officer

 2    of ARS, a company that employed dozens of counselors and offered

 3    substance abuse counseling services at over fifty Los Angeles County

 4    schools.    (See PSR ¶¶ 41-43, 49.)      Following Medi-Cal’s imposition of

 5    a large overpayment on ARS in March 2009, defendant began to feel

 6    financial pressure, which he passed along to his employees by

 7    threatening that their jobs would be at risk if they did not increase

 8    their Medi-Cal billing.      (PSR ¶¶ 51-52.)     It was reasonably

 9    foreseeable to defendant that these threats would cause his

10    employees, many of whom had suffered from their own substance abuse

11    issues in the past and had criminal history, to engage in fraudulent

12    billing in order to keep their jobs.        (See PSR ¶ 52.)     Defendant knew

13    or was willfully blind to the fact that the fraud was taking place in
14    the various forms described in the factual basis of the plea
15    agreement (e.g., billing for services that were not medically
16    necessary, not provided, not provided in compliance with Medi-Cal
17    regulations, and/or conducted at unlicensed sites).           (CR 684 at 14-17
18    (¶ 13); see also PSR ¶¶ 53-56.)
19          In addition, as the money laundering allegations in the FSI (FSI

20    ¶¶ 31-33) reflect, and as the discovery produced to defendant in this

21    case demonstrates, defendant (1) controlled the bank accounts for

22    ARS; (2) stood to gain the most from the fraud; (3) did, in fact,

23    profit more from the fraud than any of the ARS counselors or

24

25    blind) took place after the March 2009 overpayment generated
      significant stress for defendant. Given that defendant caused others
26    to commit fraud, and to avoid sentencing disparities with other ARS
      defendants who have pled guilty and any co-defendants who are
27    convicted at trial, the government intends to recommend adjustments
      to the loss calculations for all of the other ARS defendants to
28    reflect the same operative time period for the fraud scheme (i.e.,
      March 2009 to mid-April 2013).
                                        19
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 24 of 29 Page ID #:3648



 1    supervisory counselors, many of whom were hourly wage earners; and

 2    (4) was able to use the money earned from the fraud to pay for

 3    personal expenses, such as mortgage payments on real property he

 4    owned and a down payment on new real property he purchased.

 5          Although defendant has no criminal history, he does have a

 6    significant number of prior arrests.        And, while nearly all of

 7    defendant’s arrests are for non-violent offenses and are over twenty

 8    years old, his most recent arrest occurred after defendant was

 9    indicted in this case and was for domestic violence against his

10    estranged wife.     (PSR ¶¶ 104-12.)     While defendant’s lack of criminal

11    history is mitigating, this factor has been taken into account in the

12    Guidelines calculation.

13          As noted in the plea agreement and the PSR, the government

14    recommends a two-level downward variance for defendant.            A two-level

15    downward variance is appropriate in this instance to recognize

16    defendant’s “early acceptance of responsibility” during the COVID-19

17    pandemic because “the justice system is facing an unprecedented

18    crisis through the backlog of cases” resulting from the pandemic and

19    defendant’s willingness to appear by video teleconference and waive

20    his appellate rights will “lessen the burden on the court system.”

21    (CR 684 at 19-20 (¶ 17); see also PSR ¶ 178.)

22          The government believes that a mid-Guidelines range sentence,

23    rather than a high-end sentence as recommended by the Probation

24    Officer, is appropriate for defendant given the history and

25    characteristics of defendant and the nature of the allegations in

26    this case.    Calculating the sentence at the mid-point of the range

27    acknowledges that defendant was the head of the fraudulent operation

28    and benefited the most from the fraud committed by the counselors,

                                             20
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 25 of 29 Page ID #:3649



 1    the supervisory counselors, and co-defendant Gregory Hearns (who

 2    submitted ARS’ billing to Medi-Cal).        While these facts are taken

 3    into account by the four-level aggravating role enhancement, the

 4    government maintains they also should be factored in when determining

 5    the appropriate point in the range at which to sentence defendant.

 6    (See Rec. Letter at 5 (finding high-end sentence “is sufficient to

 7    reflect the seriousness of the offense, and it satisfies the need to

 8    avoid unwarranted sentence disparities among defendants with similar

 9    records who have been found guilty of similar conduct”).)            The

10    Probation Officer’s concern regarding sentencing disparities will be

11    addressed in part by the government’s loss calculation adjustments

12    for the other ARS defendants (see supra n.2), but a mid-Guidelines

13    range sentence for defendant helps distinguish defendant from the
14    other ARS defendants and reflects a careful balancing of the
15    aggravating and mitigating facts related to his conduct.
16    Accordingly, the government respectfully requests that the Court
17    impose a 109-month term of imprisonment.
18          B.    A 109-Month Sentence Is Reasonable Because It Reflects the
                  Seriousness of the Offense and Satisfies the Goals of 18
19                U.S.C. § 3553(a)(2)

20          In accordance with 18 U.S.C. § 3553(a)(2), the Court is to

21    consider the need for the sentence to reflect the seriousness of the

22    offense, to promote respect for the law, to provide just punishment

23    for the offense, to afford adequate deterrence to criminal conduct,

24    to protect the public from further crimes of defendant, and to

25    provide defendant with needed educational or vocational training,

26    medical care, or other correctional treatment in the most effective

27    manner.    The government respectfully submits that a 109-month

28    sentence (1) will appropriately reflect the seriousness of the

                                             21
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 26 of 29 Page ID #:3650



 1    offense and promote respect for the law; (2) will deter future

 2    criminal conduct from both the defendant and others without being

 3    greater punishment than necessary; and (3) will serve to protect the

 4    community.

 5          As described above, defendant manipulated ARS employees into

 6    committing health care fraud that ultimately benefited defendant.                By

 7    requiring defendant to spend 109 months in custody, the Court will

 8    impress upon defendant the seriousness of his crime of health care

 9    fraud, give defendant time to reconsider his actions in light of the

10    consequences, and protect the community.

11          More importantly, a 109-month sentence is necessary to deter

12    others from committing health care fraud in the future.            Health care

13    fraud is endemic in the nation and in this District in particular, as

14    the dockets of courts in this District make clear.           The prospect of a

15    significant sentence for participation in such schemes is the

16    strongest weapon the government has in fighting rampant fraud.

17          In light of these considerations, a mid-Guidelines range

18    sentence of 109 months’ imprisonment is appropriate.

19          C.     A 109-Month Sentence Is Reasonable Because It Does Not
                   Create Unwarranted Sentencing Disparities
20

21          Pursuant to 18 U.S.C. § 3553(a)(6), the Court is required to

22    minimize sentencing disparity among similarly situated defendants.

23    One way of doing so is to correctly calculate the Guidelines range.

24    See United States v. Treadwell, 990 F.3d 990, 1011 (9th Cir. 2010)

25    (“Because the Guidelines range was correctly calculated, the district

26    court was entitled to rely on the Guidelines range in determining

27    that there was no ‘unwarranted disparity’ . . . .”); see also Gall v.

28    United States, 552 U.S. 38, 54 (2007) (“[A]voidance of unwarranted

                                             22
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 27 of 29 Page ID #:3651



 1    disparities was clearly considered by the Sentencing Commission when

 2    setting the Sentencing Guidelines ranges.         Since the District Judge

 3    correctly calculated and carefully reviewed the Guidelines range, he

 4    necessarily gave significant weight and consideration to the need to

 5    avoid unwarranted disparities.”).        Here, the Probation Officer has

 6    correctly calculated the Guidelines range (including a variance that

 7    the government also supports), and both the Probation Officer’s

 8    recommended sentence of 120 months and the government’s recommended

 9    sentence of 109 months are within that range.          Accordingly, a 109-

10    month sentence for defendant is both appropriate and consistent with

11    sentences of other similarly situated defendants.           Moreover, as noted

12    above, the government intends to recommend adjustments to the loss

13    calculations of the other ARS defendants to avoid any sentencing

14    disparities.

15           D.   The Remaining Section 3553(a) Factors Also Support the
                  Sentence Requested by the Government
16

17           Section 3553(a)(3) requires the Court to consider the kinds of

18    sentences available.      Given the nature of defendant’s offense, any

19    sentence that does not involve some period in custody would not be

20    appropriate here.     In addition, defendant’s crime falls within Zone D

21    of the Sentencing Table, and non-custodial sentences are discouraged

22    for such offenses.     See U.S.S.G. § 5C1.1(f); U.S.S.G. § 5B1.1 cmt.

23    n.2.   (PSR ¶ 168.)    Furthermore, the public interest in satisfying

24    the other Section 3553(a) factors of obtaining a sentence that

25    reflects the seriousness of the offense, promotes respect for the

26    law, provides just punishment, affords adequate deterrence, and

27    protects the public from further crimes of defendant outweighs any

28    interest in having defendant avoid time in custody.

                                             23
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 28 of 29 Page ID #:3652



 1          Sections 3553(a)(4) and (5) require the Court to treat the

 2    Guidelines as merely “advisory” but to take them into consideration

 3    nonetheless, as the government has done herein and as the Probation

 4    Officer did in the PSR.

 5          Finally, under 18 U.S.C. § 3553(a)(7), the Court is required to

 6    consider the need to provide restitution to the victims of the

 7    offense.    As noted above, the Probation Officer has calculated a

 8    restitution amount for this case, and the government agrees that this

 9    amount is correct and respectfully requests that that the Court order

10    defendant to pay $17,640,325 in restitution.

11    VII. CONCLUSION

12          For the foregoing reasons, the government concurs with the PSR

13    and respectfully submits that the factors set forth in 18 U.S.C.

14    § 3553(a) support the imposition of a sentence that includes a 109-

15    month term of imprisonment, a three-year period of supervised release

16    and conditions, payment of a $100 special assessment, payment of

17    restitution in the amount of $17,640,325, and forfeiture in

18    accordance with the Preliminary Order of Forfeiture previously

19    entered in this case (CR 744).

20

21

22

23

24

25

26

27

28

                                             24
     Case 2:15-cr-00474-PSG Document 746 Filed 06/17/21 Page 29 of 29 Page ID #:3653



 1                                 CERTIFICATE OF SERVICE

 2
            I, Teresa Hierro-Terrell, declare:
 3
            That I am a citizen of the United States and a resident of or
 4
      employed in Los Angeles County, California; that my business address is
 5
      the Office of United States Attorney, 312 North Spring Street, Los
 6
      Angeles, California 90012; that I am over the age of 18; and that I am not
 7

 8    a party to the above-titled action;

 9          That I am employed by the United States Attorney for the Central

10    District of California, who is a member of the Bar of the United States

11    District Court for the Central District of California, at whose direction

12    I served a copy of:

13     GOVERNMENT’S RESPONSE TO PRESENTENCE REPORT AND SENTENCING POSITION FOR
       DEFENDANT RICHARD MARK CIAMPA
14
        ☐ Placed in a closed envelope for       ☐ Placed in a sealed envelope for
15        collection and inter-office             collection and mailing via
          delivery, addressed as follows:         United States mail, addressed as
16                                                follows:

17

18      ☐ By hand delivery, addressed as        ☐ By facsimile, as follows:
          follows:
19
        ☒ Via email, as follows:                ☐ By Federal Express, as follows:
20
        Maytee_Zendejas@cacp.uscourts.gov
21

22
      This Certificate is executed on June 17, 2021, at Los Angeles, California.
23
      I certify under penalty of perjury that the foregoing is true and correct.
24

25
                                               Teresa Hierro-Terrell
26                                             Teresa Hierro-Terrell
                                               Legal Assistant
27

28
